Order entered August 9, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00848-CV

     LUCKY MERK, LLC D/B/A GREENVILLE BAR & GRILL, ET AL., Appellants

                                                 V.

                GREENVILLE LANDMARK VENTURE, ET AL., Appellees

                        On Appeal from the County Court at Law No. 4
                                    Dallas County, Texas
                             Trial Court Cause No. 10-02411-D

                                             ORDER
       We GRANT appellants’ August 7, 2013, unopposed motion for an extension of time to

file a reply brief. Appellants shall file their reply brief by August 12, 2013.


                                                        /s/   ELIZABETH LANG-MIERS
                                                              JUSTICE